
	
		I
		111th CONGRESS
		1st Session
		H. R. 2095
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Payne (for
			 himself, Mr. Cohen,
			 Mr. Davis of Illinois,
			 Ms. Lee of California,
			 Mr. Bishop of Georgia,
			 Ms. Clarke,
			 Mr. Rush, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize grants for programs that provide support
		  services to exonerees.
	
	
		1.Short titleThis Act may be cited as the
			 Restitution for the Exonerated Act of
			 2009.
		2.Grant program
			 authorized
			(a)Exoneree
			 services grants authorizedThe Attorney General may award grants to
			 eligible organizations to carry out programs that provide support services to
			 exonerees.
			(b)Grant period;
			 renewabilityA grant awarded
			 under this section shall be for a period of one year, and may be renewed for
			 subsequent one-year periods as the Attorney General determines to be
			 appropriate.
			(c)Supplemental
			 fundsThe Attorney General may provide to an eligible
			 organization awarded funds under a grant under subsection (a) for a period
			 described in subsection (b), additional funds under such grant during such
			 period if the Attorney General determines that the organization has need for
			 such additional funds, such as in the case that the number of exonerees
			 entering the population served by such organization is greater than such number
			 expected by the organization.
			3.Grant
			 uses
			(a)ActivitiesA grant awarded under this Act to an
			 eligible organization shall be used only—
				(1)to carry out a
			 program that provides and coordinates the delivery of support services for
			 exonerees, including—
					(A)employment
			 training;
					(B)vocational
			 training;
					(C)education;
					(D)health care
			 services;
					(E)mental health
			 services;
					(F)housing
			 assistance;
					(G)substance abuse
			 training;
					(H)legal
			 assistance;
					(I)children and
			 family support; and
					(J)other appropriate
			 services, as determined by the Attorney General; and
					(2)for administrative
			 expenses necessary to carry out the program described in
			 paragraph (1), including staff salaries
			 and training.
				(b)LimitationsA grant awarded under this Act may not be
			 used to provide support services—
				(1)to an exoneree who
			 has not demonstrated financial need for such services; or
				(2)for a period of
			 more than 24 months for any exoneree.
				4.Applications
			(a)In
			 generalTo request a grant
			 under this Act, an eligible organization shall submit to the Attorney General
			 an application at such time, in such manner, and containing such information as
			 the Attorney General may require. Such application shall—
				(1)describe the
			 program to be funded by the grant, and the need for such program;
				(2)describe a
			 long-term strategy and detailed implementation for such program;
				(3)identify the governmental and community
			 agencies with which the program will collaborate, and that the program will
			 utilize to enhance exoneree services; and
				(4)describe the
			 methodology and outcome measures that will be used to evaluate the
			 effectiveness of such program.
				(b)Application
			 deadlinesThe Attorney General shall solicit and review
			 applications for grants under this Act at least once during each 6-month
			 period.
			(c)Priority based
			 on needIn awarding grants under this Act, the Attorney General
			 shall give priority to eligible organizations that serve geographic regions
			 that have the greatest need for exoneree support services, as determined by the
			 Attorney General.
			5.ReportsFor each year in which an eligible
			 organization receives a grant under this Act, the eligible organization shall
			 submit a report to the Attorney General that describes the program carried out
			 by the organization with such grant, and evaluates the effectiveness of such
			 program during such year.
		6.DefinitionsIn this Act:
			(1)Eligible
			 organizationThe term eligible organization means
			 any nonprofit organization that—
				(A)has experience and
			 expertise in coordinating and delivering support services specific to the needs
			 of exonerees; or
				(B)demonstrates the capacity to effectively
			 coordinate and deliver such support services, as determined by the Attorney
			 General.
				(2)ExonereeThe term exoneree means an
			 individual who—
				(A)has been convicted by a Federal or State
			 court of an offense that is punishable by a term of imprisonment that is equal
			 to or greater than one year;
				(B)has served a term
			 of imprisonment of at least 6 months in a Federal or State prison or other
			 correctional facility as a result of such conviction; and
				(C)has been
			 determined to be factually innocent of such offense.
				(3)Factually
			 innocentThe term
			 factually innocent means, with respect to an individual who has
			 been convicted of an offense described in
			 paragraph (2)(A), one or more of the
			 following has occurred:
				(A)A court has issued
			 a factual finding of innocence.
				(B)The Governor of
			 the State in which the individual was convicted or the President, as
			 applicable, has issued a pardon based on the facts of the offense for which the
			 individual was convicted.
				(C)A court has vacated or reversed the
			 conviction based on legal insufficiency of the evidence or other factual
			 finding of actual innocence, and the Federal, State, or local government has
			 dismissed the accusatory instrument.
				7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $2,000,000 for each of the
			 fiscal years 2010 through 2014. Amounts authorized under this section shall
			 remain available until expended.
		
